Dismissed and
Memorandum Opinion filed June 21, 2011.
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-11-00240-CR
___________________
 
DALTON LOYD
WILLIAMS, Appellant
 
V.
 
THE STATE OF TEXAS,
Appellee

 

 
On
Appeal from the 232nd District Court
Harris County,
Texas

Trial Court Cause No. 977683
 

 
 
MEMORANDUM  OPINION
This is an attempted appeal from an order signed by
the trial court on February 15, 2011, denying appellant’s out-of-time motion
for new trial.  The record reflects appellant entered a guilty plea to
possession of a controlled substance.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on February
18, 2004, to confinement for 180 days in the State Jail Division of the Texas
Department of Criminal Justice.  On January 20, 2011, appellant filed an
out-of-time motion for new trial, along with several other motions.  On
February 15, 2011, the trial court denied all of appellant’s motions. 
Appellant then filed a notice of appeal “from the final Order denying an
out-of-time motion for a new trial.”  This appeal followed.
Generally, an appellate court only has jurisdiction to consider an appeal
by a criminal defendant from a final judgment of conviction. McKown v.
State, 915 S.W.2d 160, 161 (Tex.App.-Fort Worth 1996, no pet.).  In filing
an appeal from the denial of an out-of-time motion for new trial,
appellant attempts to file a post-conviction collateral attack over which this
court has no jurisdiction. See Kim v. State, 181 S.W.3d 448, 449
(Tex.App.-Waco 2005, no pet.).
Accordingly, the appeal is
ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices Seymore
and Boyce.
Do Not Publish C Tex. R. App. P. 47.2(b).